July 5, 1979

79-49

MEMORANDUM OPINION FOR THE ACTING
DIRECTOR, EXECUTIVE OFFICE OF U.S.
ATTORNEYS
Ethics in Government Act—Financial Report—
Application to Spouses and Children of Reporting
Official (5 U .S.C .A . App. I)

This is in response to your memorandum requesting our opinion on a
question raised by a U.S. Attorney regarding the requirement under the
Ethics in Government Act that the reporting official include information
pertaining to his spouse and dependent children.
The requirement for reporting of spouses’ and children’s interests ap­
pears in § 202(e)(1) of the Ethics in Government Act 5 U.S.C.A. App. I,
1980 Supp. which provides in pertinent part:
(e)(1) Except as provided in the last sentence of this
paragraph, each report required by subsection (a), (b), or (c) of
this section shall also contain information listed in paragraphs
(1) through (5) o f subsection (a) respecting the spouse or depend­
ent child of the reporting individual as follows:
* *

*

Each report referred to in subsection (b) of this section shall,
with respect to the spouse and dependent child of the reporting
individual, only contain information listed in paragraphs (1), (3),
and (4) o f subsection (a), as specified in this paragraph.
The U.S. Attorney suggests that the reference to “ subsection (a), (b), or
(c)” at the beginning of § 202(e)(1) refers not to those subsections of § 202,
but to subsections (a), (b) and (c) of § 201.
The U.S. Attorney bases his suggestion on the fact that § 201 is cap­
tioned “ PERSONS REQUIRED TO FILE” and that § 202 is captioned
“ CONTENTS OF REPORTS.” He notes that § 202 does not “ require”
any reports to be filed. Rather, he says, it merely describes the contents of
the reports that are required by § 201 to be filed by various categories of
persons. Therefore, he believes the reports that must contain information
280

about spouses and dependent children are those required to be filed by
subsections (a), (b) and (c) of § 201—i.e., by those who assume office, by
those who are nominated to office by the President, and by those who
become candidates for the office of President or Vice President. We find
this suggestion without merit.
First, the natural reading of § 202(e)(1), quoted above, is that it refers to
subsections (a), (b) and (c) of the same section of which subsection (e) is
itself a part, namely, § 202. Ordinarily, when a statute refers to a subpart
of another section, the number of the other section is also expressly cited.
Moreover, in § 202(e)(1), immediately after the reference to reports “ re­
quired by subsection (a), (b), or (c)” at issue here, there is a reference to
“ paragraphs (1) through (5) of subsection (a).” 1 Subsection (a) of § 201 is
not subdivided into paragraphs, while subsection (a) of § 202 is. Obvious­
ly, the second reference to “ subsection (a)” in § 202(e)(1) must be to
subsection (a) of § 202. Presumably, if Congress had intended a different
subsection (a) in the immediately preceding reference, that reference
would have been made express.
Second, he makes too much of the captions of §§ 201 and 202. Section
201 identifies the persons who must file reports, while § 202 describes the
type of report these individuals are required to file. Subsection (a)
describes the full report required to be filed on an annual basis by those
holding office as of May 15 of each year (i.e., by persons identified in
§ 201(d)). Subsection (b) of § 202 describes the more limited report to be
filed by persons when they assume office, are nominated to office by the
President, or become candidates for elective office (i.e., by persons iden­
tified in §§ 201(a), (b) and (c)). These officials must report their assets,
liabilities, outside affiliations, and future employment arrangements as of
a given point in time near the date of filing. But they need not reach back
to an earlier period to report gifts or most income previously received or
property transactions previously engaged in. The last sentence of
§ 202(e)(1) makes a similar concession with regard to the spouse and
children of a person who files a report “ referred to in subsection (b).M
Finally, subsection (c) of § 202 describes the information that must be filed
by those who leave a covered executive branch position (i.e., persons iden­
tified in § 201(e)).

1 The last sentence o f § 202(e)(1) likewise refers to paragraphs o f “ subsection (a ).”

281

Aside from this explanation based solely on the statutory language, we
can think of no reason why the Congress would have intended to require
officials to report information pertaining to their spouses and dependent
children only at the time those officials enter public office and not annu­
ally thereafter or when they leave office. We are aware of nothing in the
legislative history of the Act to suggest this purpose.
Leon U lm an

Deputy Assistant Attorney General
Office o f Legal Counsel

282